Dear Ms. LeJeune:
You have asked for an Attorney General's Opinion regarding whether the expenses of one attorney serving as legal counsel for two or more parishes may be pro-rated between the represented parishes. In our phone conversation you explained that this representation arises out of the same lawsuit with the pertinent parishes as defendants to the matter.
We see no prohibition to this arrangement. However, we suggest that the parishes involved enter into a cooperative endeavor agreement to pay the legal fees. This agreement would be justified by the legal obligation of each parish to seek proper legal representation in its defense.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                By: _____________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb